Title: To James Madison from John Leonard, 11 May 1808
From: Leonard, John
To: Madison, James



May 11, 1808

more recent date, added to which I am a Native of America and appointed by the present administration.  Consequently if there is any Superiory between us it is in my favor  Agreeably to my Commission I am as much Consul for Tarragona as Barna. It being the principal landing Port for the Trade of Barna & an agent there acting under a different Com: from that of Barna would be as Absurd as to appoint two Consuls for the same Port.
In consequence of the blockade of this city I have some time since determined to move my residence to Zarragosa but have been hitherto detained here endeavouring to close my Commercial affairs
I have always had a Consular Agent in Tarragona altho it is considered in trade as one & the same as Barna. from its proximity  All dispatchs for cargoes ship’d from thence have been given at Barna.  I am told that my Agent has absented himself during the commotions in that neighbourhood, but has again return’d.  I hope to be able to be there my self in afew days.
As I consider, the impropriety of Mr. Sk conduct must appear Obvious to you I hope you will be pleased to desire him to with draw said document and to desist from similar unauthorized Enormities tending to compromise that Neutrality of character which ought to be observed by the Officers of the :, Government and which I have always strictly attended to on my part.
This said Goodwin was formerly my clerk but his conduct has been replete with baseness.  I have several Suits and  against him for property he has endeavoured to despoil me of by tricks little Short of Swindling  I was under the necessity about 2 years past to cause him to be reprimanded by the Cap. Grl. of this Province for damning the American Government in the public Coffee House  He is in short a dangerous Abandoned Character remarkably artful & designing and has an uncommon Nack for imposing on the credulous or unwary Mind  In hopes of soon having the honor of your reply I am with much Respect & consideration Sir yr Obdt. Sert

J Leonard

